Citation Nr: 1623953	
Decision Date: 06/15/16    Archive Date: 06/29/16

DOCKET NO.  14-25 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel





INTRODUCTION

The Veteran had active service from August 1968 to June 1971. 

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


REMAND

After a review of the record, the Board notes that the Veteran requested a Board videoconference hearing on his VA form 9 filed in July 2014.  In June 2015, the Veteran submitted a correspondence in which he requested to cancel his request for a Board videoconference hearing and instead requested a hearing before his local regional office decision makers.  The record reflects that a hearing was scheduled for October 2015, and that on that day an informal conference was heard concerning an issue not on appeal.  As of the date of this decision, it remains unclear whether the Veteran was scheduled for a hearing with respect to the issues on appeal.  The Board's attempts to clarify this matter with the RO have been unsuccessful.  In consequence, the Board finds that the Veteran's request for a local RO hearing is still outstanding and this matter must be remanded to schedule the Veteran for his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for an RO hearing.  All actions to provide the Veteran with his hearing should be fully documented in the claims file.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


